DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-7, and 10-13 are currently pending.


Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, lines 12-14, “and on the data collection device detecting that the vehicle is approaching the high risk location, and…” is unclear.  It seems to repeat the limitation from immediately previous to that without adding anything new or substantial.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. .

Regarding claim 3, Benedikt discloses a method of improving driver safety (Figs. 1-2, paragraph 0089-0096, 0098), comprising:
	Maintaining a database (88, 92, 96) of high risk locations (environmental vehicle database adapted to store unexpected events on the road such as obstacles, broken traffic lights, road events, predetermined speed limits, temporary speed limits, traffic conditions, blocked lanes, etc; also can store areas of high accidents; Fig. 1-2; paragraphs 0089-0096, 0098, 0102-0104; 113); 
	Monitoring a location (88, 92, 96) of a vehicle using a data collection device in the vehicle (GPS, for location; Figs. 1-2, Paragraphs 0022, 0063-0066, 0089-0096, 0098, 0100-0104); 
	Providing a visual warning display (56), comprising driving instructions, to a driver of the vehicle on the vehicle about a high risk location recorded in the database of high risk locations, the step of providing a visual warning display including contextual modification of the driving instructions based on instantaneous measurement of vehicle and driver status (visual warning device can be a small screen to relay messages, such as “Be aware, you are now in an area with a history of X 

Benedikt fails to expressly disclose generating a visual warning while the vehicle is approaching a high risk location.

However, Bullock teaches a function of providing a visual warning display to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations (Col. 7, lines 8-51).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Benedikt with suggested above by Bullock for providing a visual warning display to a driver of the vehicle on the vehicle approaching a high risk location as recorded in a database of high risk locations, in order to give more advance warning.

Regarding claim 10, Benedikt further discloses displaying the driving instructions based on vehicle speed exceeding a specified limit, or based on driver hours of service (HOS) data exceeding a given threshold (visual warning device can be a small screen to relay messages, such as “Be aware, you are now in an area with a history of X accidents, slow down!”; the .

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2011/0210867 (Benedikt) in view of US Patent No. 8,554,468 (Bullock) and further in view of US Patent Application Publication No. 2011/0033830 (Cherian).

Regarding claim 11, Benedikt discloses a method of improving driver safety (Figs. 1-2, paragraph 0089-0096, 0098), comprising:
	Maintaining a database (88, 92, 96) of high risk locations (environmental vehicle database adapted to store unexpected events on the road such as obstacles, broken traffic lights, road events, predetermined speed limits, temporary speed limits, traffic conditions, blocked lanes, etc; also can store areas of high accidents; Fig. 1-2; paragraphs 0089-0096, 0098, 0102-0104; 113); 

	Providing a visual warning display (56) to a driver of the vehicle on the vehicle about a high risk location recorded in the database of high risk locations, the visual warning display comprising driving instructions (visual warning device can be a small screen to relay messages, such as “Be aware, you are now in an area with a history of X accidents, slow down!”; the warning is generated from data structures that collect data on location and driver and vehicle information, via sensors; 0033-0034, 0038, 0094-0096, 0113).

Benedikt fails to expressly disclose generating a visual warning while the vehicle is approaching a high risk location.
Benedikt also fails to expressly disclose modifying the driving instructions based on driver hours of service (HOS) data exceeding a given threshold.

However, Bullock teaches a function of providing a visual warning display to a driver of the vehicle on the vehicle approaching a high risk location recorded in the database of high risk locations (Col. 7, lines 8-51).  Therefore, it would have been obvious to one of ordinary skill in the art at the 

Cherian discloses a technique of displaying the driving instructions based on driver hours of service data exceeding a given threshold as monitoring activities of an operator/person driving a car/truck for long periods of time, the alerts & suggests/informs/messages the operator to take a break (paragraphs 0033, 0035, 0131, 0133, 0213, 0277).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Benedikt as combined with Bullock and present a visual message to a driver to take a break after a long distance of driving the vehicle.

Regarding claim 12, Benedikt further discloses contextual modification of the driving instructions based on instantaneous measurement of vehicle status (visual warning device can be a small screen to relay messages, such as “Be aware, you are now in an area with a history of X accidents, slow down!”; the warning is generated from data structures that collect data on .

Allowable Subject Matter
Claim 1 is allowed over the prior art.
Claims 4-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive. 
With regards to claims 1 and 11, Applicant argues that Benedikt does not appear to disclose that the instruction to reduce speed presented on entering an area with a history of accidents is modified based on instantaneous measurement of driver status, nor does Benedikt disclose speed related to driver status.
This argument is unpersuasive because the warning is generated from data structures that collect data on location and driver and vehicle information, via sensors; 0033-0034, 0038, 0094-0096, 0113).
Please Note that the terminal disclaimer filed on 11/24/20 has been accepted and approved and thus Examiner will withdraw the previously made double patenting rejections.
Examiner comment: This action is made non-final because of the newly presented rejection of claim 11 that was not necessitated by Applicant’s amendment.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KERRI L MCNALLY/Primary Examiner, Art Unit 2683